                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cv-00278-MOC

 MONTY E. BORCHARDT,                                       )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 NANCY A. BERRYHILL, Acting Commissioner                   )
 of Social Security,                                       )
                                                           )
                       Defendant.                          )




       THIS MATTER is before the Court on plaintiff’s Motion for Fees under the Equal Access

to Justice Act. The Court enters the following Order, pursuant to its authority to award fees to a

prevailing party, other than the United States, incurred by that party in a civil action against the

United States under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A), and in

light of this court’s Order and Clerk’s Judgment remanding this case to the Commissioner for

further proceedings. The Court notes that the parties have conferred on this matter and agreed upon

the fees. Having considered such motion, the Court enters the following Order.




                                              ORDER

       IT IS, THEREFORE, ORDERED that plaintiff’s Motion for Fees Under the Equal

Access to Justice Act is GRANTED, and the Social Security Administration shall pay attorney’s




                                                 1
fees in the amount requested of $4800.00, in full satisfaction of any and all attorney’s fee claims

plaintiff may have in this case under the EAJA.

        Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S. Ct. 2521

(2010), these attorney’s fees are payable to plaintiff as the prevailing party and are subject to offset

through the Treasury Department’s Offset Program to satisfy any pre-existing debt plaintiff may

owe to the government. If, subsequent to the entry of the Court’s EAJA Order, the Commissioner

determines that Plaintiff owes no debt to the government that would subject this award of attorney

fees to offset, the Commissioner may honor plaintiff’s signed assignment of EAJA fees providing

for payment of the subject fees to plaintiff’s counsel, rather than to plaintiff. If, however, the

Commissioner discovers that plaintiff owes the government any debt subject to offset, the

Commissioner shall pay any attorney fees remaining after such offset to plaintiff, rather than to

counsel.


                                               Signed: February 6, 2019




                                                   2
